OPINION — AG — **** COUNTY HOSPITAL — CITY AID — BOND ISSUE **** 1. AN INCORPORATED CITY OR TOWN IN THE STATE OF OKLAHOMA MAY NOT CONTRIBUTE THE PROCEEDS FROM A CITY SALES TAX TO THE CONSTRUCTION OF A COUNTY HOSPITAL.  2. A CITY MAY NOT CONTRIBUTE ANY CITY FUNDS TO A COUNTY FOR THE CONSTRUCTION OF A COUNTY HOSPITAL, BUT A CITY MAY JOIN IN A BOND ISSUE WITH A COUNTY FOR THE PURPOSE OF CONSTRUCTING A JOINTLY OWNED AND OPERATED HOSPITAL, AS PROVIDED IN 63 O.S. 1968 Supp 1-719 [63-1-719], CITE: ARTICLE X, SECTION 19, 68 O.S. 1968 Supp., 2701 [68-1701, 19 O.S. 1961 782 [19-782], 63 O.S. 1968 Supp 1-719 [63-1-719], ROBERT D. MCDONALD ** SEE: OPINION NO. 71-108 (1971) **